244 F.2d 21
100 U.S.App.D.C. 257
ALABAMA MILLS, Inc., et al., Appellants,v.James P. MITCHELL, Secretary of Labor, et al., Appellees.
No. 13597.
United States Court of Appeals District of Columbia Circuit.
Submitted April 2, 1957.Decided April 26, 1957.

Submitted on the brief by Messrs. Llewellyn C. Thomas, Washington, D.C., and W. Glen Harlan, Atlanta, Ga., for appellants.
Submitted on the brief by Asst. Atty. Gen.  (George C. Doub, Messrs. Paul Sweeney and Arthus H. Fribourg, Attys., Dept. of Justice, and Miss Bessie Margolin, Asst. Sol., U.S. Dept. of Labor, for appellee Secretary of Labor.  Mr. Edward H. Hickey, Atty., Dept. of Justice, at the time record was filed, also entered an appearance for appellee Secretary of Labor.
Submitted on the brief by Messrs. Arthur J. Goldberg and David E. Feller, Washington, D.C., for appellee Textile Workers Union of America, CIO.
Submitted on the brief by Mr. John W. Cragun, Washington, D.C., for appellee National Association of Cotton Manufacturers, and certain other appellees.
Before EDGERTON, Chief Judge, and WASHINGTON and DANAHER, Circuit judges.
PER CURIAM.


1
The judgment is affirmed, Judge Washington dissenting.  Each member of the court adheres to the view he expressed in Mitchell v. Covington Mills, Inc., 97 U.S.App.D.C. 165, 229 F.2d 506.


2
Affirmed.